SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

787
CA 11-02109
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


DEREK PAYNE, PLAINTIFF-RESPONDENT,

                     V                                     MEMORANDUM AND ORDER

BUFFALO GENERAL HOSPITAL, STANLEY H. KIM, M.D.,
VINOD R. PATEL, M.D., HEIDI NARINS SUFFOLETTO,
M.D., MEI YIM WONG, M.D., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.
(APPEAL NO. 2.)


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MARK SPITLER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS BUFFALO GENERAL HOSPITAL, HEIDI NARINS
SUFFOLETTO, M.D., AND MEI YIM WONG, M.D.

CONNORS & VILARDO, LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS STANLEY H. KIM, M.D. AND VINOD R. PATEL, M.D.

VINAL & VINAL, BUFFALO (JEANNE M. VINAL OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Joseph
R. Glownia, J.), entered May 10, 2011 in a medical malpractice action.
The order denied the motions of defendants-appellants for summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Payne v Buffalo General Hospital ([appeal
No. 1] __ AD3d __ [June 15, 2012]).




Entered:   June 15, 2012                                Frances E. Cafarell
                                                        Clerk of the Court